DETAILED ACTION
Election/Restrictions
Claims 11-20 and 31-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) limitations that fall under the grouping of abstract idea of “Certain Methods of Organizing Human Activity”, e.g. Concepts Relating To Managing Human Behavior (step 2A). The claim limitations merely recite various steps of human activity. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements (e.g. processor, memory, computer storage medium, etc.), which are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (step 2B). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Specifically, each limitation in the claims can be performed by a human. A human can receive a digital image, generate and select candidate regions by looking and analyzing, score the regions, and detect the object in the region by analyzing the region. The use of neural networks does not add a 
In addition, the dependent claims further recite human activity and limitations that do not amount to significantly more. For example, the dependent claims further define type of images, types of objects, types of neural networks, and recite more limitations that can be performed by a human (drawing boundary boxes, eliminating boundary boxes, etc).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7-8, 21, 25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US 20180173971) in view of Teare (US 20180075628).
Regarding claim 1, Jia discloses a method for detecting placement of an object in a digital image, comprising: 
receiving a digital image (¶65 the system obtains sensor data including laser projections and a camera image (210));  
processing the digital image to generate one or more candidate regions within the digital image using a first neural network (¶68 The high-recall object detection neural network 305B can be used to generate camera image patches corresponding to objects detected within the environment represented within the camera image 452); 
(¶69 The candidate regions within the projected laser image and the camera that are identified by the high-recall object detection neural networks 305A and 305B, respectively, can then be used to generate the input 302); 
processing the proposed region using a second neural network to detect an object in the proposed region (¶77-78 The combining sub-neural network 310D can include one or more visual combining neural network layers to generate visual combined representations of the processed project laser image and the processed the camera image patch; The system generates a respective score for each object category in a set of one or more object categories from the alternative representations (260). The high precision object detection neural network may compute a respective object score for each object category in a set of one or more object categories. Each object score represents a respective likelihood that an object belonging to the object category is located in the first region of the environment).
Jia fails to specifically teach assigning a score to the proposed region using the first neural network.
Teare teaches assigning a score to the proposed region using the first neural network (¶47 A second sub-classifier (optionally another deep CNN, or a three state network based on FasterRCNN and/or Yolo) computes a second score for each of multiple patches extracted from the multi channel 2D mammographic image).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of assigning a score to the proposed region using the first neural network from Teare into the method as disclosed by Jia. The motivation for doing this is to improve automated detection of objects in an image.


Regarding claim 5, the combination of Jia and Teare disclose the method of claim 1, wherein the first neural network is a regional proposal network ("RPN") (Teare ¶22). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first neural network is a regional proposal network ("RPN") from Teare into the method as disclosed by Jia. The motivation for doing this is to improve automated detection of objects in an image.

Regarding claim 7, the combination of Jia and Teare disclose the method of claim 1, wherein the second neural network is a fast region-based convolutional neural network ("R-CNN") (Teare ¶22 FasterRCNN). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the second neural network is a fast region-based convolutional neural network ("R-CNN") from Teare into the method as disclosed by Jia. The motivation for doing this is to improve automated detection of objects in an image.

Regarding claim 8, the combination of Jia and Teare disclose the method of claim 7, wherein the R-CNN comprises of three convolution layers and two fully connected layers (Teare ¶47 The conversion from single channel 2D mammographic image into the multi channel 2D mammographic image may be executed based on Contrast Limited Adaptive Histogram Equalization (CLAHE) and/or variants thereof, for example, 2,3,4 layers, and/or SPCLAHE; three state network based on FasterRCNN). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the R-CNN comprises of three 

Regarding claims 21, 25, and 27-28 (drawn to a system):                  
The proposed combination of Jia and Teare, explained in the rejection of method claims 1, 5 and 7-8 renders obvious the steps of the system of claims 21, 25, and 27-28 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 1, 5 and 7-8 are equally applicable to claims 21, 25, and 27-28.


Claim 2-4 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jia and Teare as applied to claims 1 and 21 above, and further in view of Parthasarathy et al (US 20160317118).
Regarding claim 2, the combination of Jia and Teare disclose the method of claim 1, but fails to teach wherein the digital image is an ultrasound image. 
Parthasarathy wherein the digital image is an ultrasound image (¶29 an ultrasound image acquisition device 104). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the digital image is an ultrasound image from Parthasarathy into the method as disclosed by the combination of Jia and Teare. The motivation for doing this is to enhance the visibility of the objects in ultrasound images.

Regarding claim 3, the combination of Jia, Teare, Parthasarathy disclose the method of claim 2, wherein the score is related to an overlap with ground-truth object information in the ultrasound image (Parthasarathy ¶32 The ground truth GT.sub.x,y for each pixel 216, on whether it is part of the needle or part of the background is, or has been, determined). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the score is related to an overlap with ground-truth object information in the ultrasound image from Parthasarathy into the method as disclosed by the combination of Jia and Teare. The motivation for doing this is to enhance the visibility of the objects in ultrasound images.

Regarding claim 4, the combination of Jia and Teare disclose the method of claim 1, but fails to teach wherein the object is a needle. 
Parthasarathy wherein the digital image is an ultrasound image (¶29 an ultrasound image acquisition device 104; Detection of the needle 136). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the object is a needle from Parthasarathy into the method as disclosed by the combination of Jia and Teare. The motivation for doing this is to enhance the visibility of the objects in ultrasound images.

Regarding claims 22-24 (drawn to a system):                  
The proposed combination of Jia, Teare, and Parthasarathy, explained in the rejection of method claims 2-4 renders obvious the steps of the system of claims 22-24 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 2-4 are equally applicable to claims 22-24.

Claim 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jia and Teare as applied to claim 5 and 25 above, and further in view of Kadav et al (US 20190019037).
Regarding claim 6, the combination of Jia and Teare teach the method of claim 5, but fail to teach wherein RPN is modeled as a fully convolutional network ("FCN").
Kadav teaches wherein RPN is modeled as a fully convolutional network ("FCN") (¶37 the RPN component 160 includes a fully convolutional network ( FCN) to generate the ROI proposals).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein RPN is modeled as a fully convolutional network ("FCN") from Kadav into the method as disclosed by the combination of Jia and Teare. The motivation for doing this is to improve learning relationships between objects in images.

Regarding claim 26 (drawn to a system):                  
The proposed combination of Jia, Teare and Kadav, explained in the rejection of method claim 6 renders obvious the steps of the system of claim 26 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim 6 is equally applicable to claim 26.

Claim 9-10 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jia and Teare as applied to claim 1 and 21 above, and further in view of Sun et al (US 20170206431).
Regarding claim 9, the combination of Jia and Teare disclose the method of claim 1, but fail to teach wherein generating one or more candidate regions comprises ranking potential bounding boxes for the object. 
(¶45-47 the RPN can draw proposals in the form of a bounding box around each candidate object in the convolutional feature map; the object classifier module can calculate a confidence score. In such examples, the confidence score may be based on the degree of certainty that the object is of the object category to which it is assigned (the examiner interprets the higher the score, the higher the ranking)). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein generating one or more candidate regions comprises ranking potential bounding boxes for the object from Sun into the method as disclosed by the combination of Jia and Teare. The motivation for doing this is to improve image search capabilities.

Regarding claim 10, the combination of Jia, Teare, and Sun disclose the method of claim 9, further comprising: reducing a number of potential bounding boxes by cross-boundary elimination (¶93 the computing system can ignore cross-boundary anchors, thereby reducing the number of anchors per image). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of reducing a number of potential bounding boxes by cross-boundary elimination from Sun into the method as disclosed by the combination of Jia and Teare. The motivation for doing this is to improve image search capabilities.

Regarding claims 29-30 (drawn to a system):                  
The proposed combination of Jia, Teare, and Sun explained in the rejection of method claims 9-10 renders obvious the steps of the system of claims 29-30 because these steps occur in the operation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.